       Case 1:19-cr-00788-DLC Document 9 Filed 05/05/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :            19cr0788 (DLC)
                                         :
           -v-                           :                  ORDER
                                         :
 JESUS ALEJANDRO MIRANDA-ANAPRA, a/k/a :
 JESUS ALEX MIRANDA,                     :
                                         :
                     Defendant.          :
                                         :
 --------------------------------------- X
DENISE COTE, District Judge:

     IT IS HEREBY ORDERED that the conference scheduled for May

8, 2020 is rescheduled to occur as a Court Call video conference

on Monday, May 11, 2020 at 10:30 a.m.       Chambers will email the

parties with a link to the Court Call video conference, as well

as other credentials necessary for accessing the video

conference.   Members of the public and the press can use the

following dial-in information:

          Dial-In Number:         888-268-7844
          Access code:            32091812#
          PIN:                    9921299#

     To optimize use of the Court’s video conferencing

technology, all participants in the call must:

        i.    Use a browser other than Microsoft Explorer to
              access Court Call;

       ii.    Position the participant’s device as close to the
              WiFi router as is feasible;

      iii.    Ensure any others in the participant’s household are
              not using WiFi during the period of the call;
         Case 1:19-cr-00788-DLC Document 9 Filed 05/05/20 Page 2 of 4



         iv.     If the participant is participating by video,
                 connect to the audio portion of the videoconference
                 by having Court Call call the participant at a
                 desired phone number (landline or mobile);

          v.     If there is ambient noise, the participant must mute
                 his or her device when not speaking.

     IT IS FURTHER ORDERED that, if the Court must transition to

its teleconference line, a publicly-accessible audio line will

be available by using the following dial-in credentials:

               Dial-in:       888-363-4749
               Access code:   4324849

     IT IS FURTHER ORDERED that defense counsel shall discuss

the attached form, Waiver of Right to be Present at Criminal

Proceeding, with the defendant prior to the May 11 proceeding.

If the defendant consents, defense counsel shall file the

executed form by May 8, 2020.        In the event the defendant

consents but counsel is unable to obtain the defendant’s

physical signature on the attached form, the Court will conduct

an inquiry at the May 11 proceeding to determine whether it is

appropriate for the Court to add the defendant’s signature to

the form.


Dated:         New York, New York
               May 5, 2020

                                    ______________________________
                                            DENISE COTE
                                    United States District Judge




                                       2
               Case 1:19-cr-00788-DLC Document 9 Filed 05/05/20 Page 3 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                               WAIVER OF RIGHT TO BE PRESENT
                               -v-                                             AT CRIMINAL PROCEEDING
                                       ,                                         -CR-   ( )( )
                                           Defendant.
-----------------------------------------------------------------X

Check Proceeding that Applies

____      Entry of Plea of Guilty

          I am aware that I have been charged with violations of federal law. I have consulted with my
          attorney about those charges. I have decided that I wish to enter a plea of guilty to certain
          charges. I understand I have a right to appear before a judge in a courtroom in the Southern
          District of New York to enter my plea of guilty and to have my attorney beside me as I do. I am
          also aware that the public health emergency created by the COVID-19 pandemic has interfered
          with travel and restricted access to the federal courthouse. I have discussed these issues with my
          attorney. By signing this document, I wish to advise the court that I willingly give up my right to
          appear in person before the judge to enter a plea of guilty. By signing this document, I also wish
          to advise the court that I willingly give up any right I might have to have my attorney next to me
          as I enter my plea so long as the following conditions are met. I want my attorney to be able to
          participate in the proceeding and to be able to speak on my behalf during the proceeding. I also
          want the ability to speak privately with my attorney at any time during the proceeding if I wish to
          do so.



Date:                _________________________                       ____________________________
                     Print Name                                      Signature of Defendant



____      Sentence

          I understand that I have a right to appear before a judge in a courtroom in the Southern District
          of New York at the time of my sentence and to speak directly in that courtroom to the judge who
          will sentence me. I am also aware that the public health emergency created by the COVID-19
          pandemic has interfered with travel and restricted access to the federal courthouse. I do not wish
          to wait until the end of this emergency to be sentenced. I have discussed these issues with my
          attorney and willingly give up my right to be present, at the time my sentence is imposed, in the
          courtroom with my attorney and the judge who will impose that sentence. By signing this
          document, I wish to advise the court that I willingly give up my right to appear in a courtroom in
          the Southern District of New York for my sentencing proceeding as well as my right to have my
          attorney next to me at the time of sentencing on the following conditions. I want my attorney to
            Case 1:19-cr-00788-DLC Document 9 Filed 05/05/20 Page 4 of 4



        be able to participate in the proceeding and to be able to speak on my behalf at the proceeding.
        I also want the ability to speak privately with my attorney at any time during the proceeding if I
        wish to do so.


Date:           _________________________                ____________________________
                Print Name                               Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my client,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and
this waiver and consent form. I affirm that my client knowingly and voluntarily consents to the
proceedings being held with my client and me both participating remotely.


Date:           __________________________               _____________________________
                Print Name                               Signature of Defense Counsel



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: _______________________.


Date:           _________________________
                Signature of Defense Counsel




Accepted:       ________________________
                Signature of Judge
                Date:




                                                    2
